DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 11 June 2020 has been considered.
	Claims 1-8 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite in its recitation of “a Maxblend impeller” since Maxblend is a trademark.  A trademark identifies the source of a product and not the product per se.  See MPEP 2173.05(u).  Claim 7 is rejected due to its dependency upon Claim 3.
	Claim 5 is indefinite in its recitation of “a Maxblend impeller” since Maxblend is a trademark.  A trademark identifies the source of a product and not the product per se.  See MPEP 2173.05(u).  Claim 8 is rejected due to its dependency upon Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneda et al. (US Publication No. 2012/0107920) in view of Hennessey et al. (US Publication No. 2009/0053777 – see the IDS filed 11 June 2020).
	Taneda et al. describe a method for saccharifying a cellulosic biomass (abstract).  A cellulose-containing biomass such as a woody biomass (i.e., lignocellulose) is subjected to a pretreatment such as steam explosion (i.e., a hot water treatment) with removal of lignin (paragraph [0091]).  The pretreated biomass is then subjected to enzyme hydrolysis in two steps. First, some of the pretreated biomass solid is mixed with a solution of either a cellulose-decomposing enzyme or a hemicellulose-decomposing enzyme (paragraph [0092]) – i.e., a saccharifying enzyme in aqueous solution.  The amount of biomass may be 10-40 g per 95 mL of buffer solution and 5 mL of enzyme solution (para [0140-142]). Thus the solid concentration is within 15-30% by mass. The result of this process is that some saccharifying enzyme is adsorbed onto the solid-phase biomass and some is present in the aqueous solution, which now also contains sugar.  Following this first enzyme process, the residue consisting of unreacted biomass is separated from the solution, and water is added, with pH adjustment. This initiates a 
	Taneda et al. do not describe a saccharification process in which a reaction vessel contains a baffle plate disposed in its interior.
	Hennessey et al. describe a process for saccharification of pretreated biomass to obtain fermentable sugars (abstract).  The reaction vessel for biomass saccharification may contain baffles plates (paragraphs [0104] and [0109]; Examples 12 and 13).
	It would have been obvious to have used a baffle plate in the second reaction vessel in the saccharification process of Taneda et al. because Hennessey et al. teach that including a baffle plate in a saccharification vessel is conventional in the art.  Placing the baffle plate in the second reaction vessel and not in the first reaction vessel is regarded as a design choice which is the subject of routine optimization.

s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneda et al. (US Publication No. 2012/0107920) in view of Hennessey et al. (US Publication No. 2009/0053777 – see the IDS filed 11 June 2020) and Ueyama et al. (US Publication No. 2013/0052696 – see the IDS filed 11 June 2020).
Taneda et al. and Hennessey et al. have been discussed above.  While Taneda et al. describes the use of a single impeller disposed in a reaction vessel (see Figure 1), neither Taneda et al. nor Hennessey describes the use of a plurality of impellers in a reaction vessel or an anchor impeller or a helical ribbon impeller.
Ueyama et al. describe a method of producing a saccharified solution from lignocellulose-based biomass (abstract).  The reaction vessel for saccharification may contain both anchor-type stirring fans and helical-ribbon-type stirring fans (Figure 3).
It would have been obvious to one of ordinary skill in the art to have included both anchor-type stirring fans and helical-ribbon-type stirring fans in the first reaction vessel of Taneda/Hennessey because Ueyama et al. teach that it is desirable to include such impellers in a saccharification vessel.  Placing the multiple impellers in the first reaction vessel and not in the second reaction vessel as well as the particular impeller tip speed are regarded as design choices which are the subject of routine optimization.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 10,570,432 describes a method for producing a saccharified solution by enzymatic hydrolysis in a reactor which has which has a plurality of stirring fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652